MARTIN (Robert M.), Judge.
This appeal involves the propriety of an award of the Industrial Commission directing a lump sum payment of death benefits under G.S. 97-44 to the widow of the deceased employee.
The general theory of the Workers’ Compensation Act is to provide for periodic payments of compensation which replace a portion of lost earnings. Experience has taught that the income protection system of the Workers’ Compensation Act is best accomplished through periodic payments. The purpose of this method of payment is to prevent the employee or his dependent from dissipating the means for his support and thereby becoming a burden on society. 3 A. Larson, The Law of Workmen’s Compensation § 82-71 (1976). The Act, however, does give the Industrial Commission the authority to allow payment of the award in a lump sum pursuant to G.S. 97-44. G.S. 97-44 provides in pertinent part:
*350Whenever any weekly payment has been continued for not less than six weeks, the liability therefor may, in unusual cases, where the Industrial Commission deems it to be in the best interest of the employee or his dependents, ... be redeemed, in whole or in part, by the payment by the employer of a lump sum which shall be fixed by the Commission ...
Thus this section provides that the general statutory scheme for periodic payment of income benefits can be changed to a lump sum payment only in unusual cases and when the Commissioner deems it to be in the best interest of the employee or his dependents.
The appellants contend the Commission erred in awarding a lump sum payment as the evidence fails to support the Commission’s finding that this is an unusual case. The plaintiff in the case sub judice requested a lump sum payment for the purpose of paying the balance due on her home mortgage. Defendants argue that claimant’s desire to pay off her debts with a lump sum is not such an exceptional circumstance as to justify a lump sum award. It has been stated that commutation will not be made merely because the person receiving compensation desires to pay debts. 82 Am. Jur. 2d, Workmen’s Compensation § 654 (1976). We believe, however, that depending on the circumstance, the payment of debts may or may not be an important factor in determining what is an unusual case. See 3 A. Larson, swpra; 69 A.L.R. 547 (1930).
In the case before us plaintiff is a 66 year old widow. Plaintiff testified that she works, when able, for a furniture factory earning approximately $92.00 per week. Plaintiff receives $118.00 per month from Social Security and $79.57 per week from defendant insurance company. Plaintiffs expenses include the house payment of $188.00 per month, payment of two notes which her husband owed at the time of his death, monthly light, heating, water bills and other living expenses. Plaintiff testified that the reason she requested a lump sum is that she is having trouble with her legs and would like to pay off the mortgage on the house. Plaintiff had to start working full time because she could not meet all the payments on the money she *351received from Social Security and the insurance company. Plaintiffs mortgage is for 20 years beginning July, 1972 and the present balance is $18,690.39.
The foregoing facts show that the balance on plaintiffs mortgage will not be paid off until 1992 at which time plaintiff will be nearly 80 years old. Plaintiffs benefits from the insurance company if paid on the present weekly basis would continue only for an additional 345 weeks ending when plaintiff is in her early seventies. It is apparent that plaintiffs present expenses encumber not only the payments from worker’s compensation but also income from other sources. Under these circumstances, it is doubtful that plaintiff will be able to retain a sufficient portion of compensation payments to continue her mortgage payments at the expiration of the worker’s compensation benefits at which time plaintiff will have to make mortgage payments for the remaining 9 years at an age when plaintiff will be unlikely to support herself from her labors. There is sufficient evidence to support the finding of the Commission that this is an unusual case within the meaning of the statute. The record convinces us that the relief afforded by a lump sum payment would not be temporary only, bringing about greater economic difficulty in the future, but rather would secure to plaintiff a place to live out her later years.
Defendants next contend that if plaintiff is entitled to a lump sum payment pursuant to G.S. 97-44, plaintiff is entitled to only the present value of the lump sum awarded by the Industrial Commission.
The Industrial Commission concluded that plaintiff is entitled to a lump sum equal to the uncommuted value of 345 weeks at $79.57 per week. In its “Comment” following its finding of fact, the Industrial Commission remarked as follows:
By paying the plaintiff a lump sum award for the uncom-muted value of 345 weeks at $79.57 per week, the defendants will lose the use of the money which it would have had if the amount were paid over the 345 week period. But this is not to say that the plaintiff will receive more than the amount provided by law.
*352With regard to the amount of the lump sum to be awarded by the Commission pursuant to G.S. 97-44, that statute states that the liability for weekly payments “may ... be redeemed, in whole or in part, by the payment by the employer of a lump sum which shall be fixed by the Commission, but in no case to exceed the uncommuted value of the future installments which may be due under this Article.”
Defendants’ position that the lump sum award under G.S. 97-44 should be reduced to its present value is not supported by the plain language of G.S. 97-44 which allows an award up to the uncommuted value of the future installments. When the Legislature intends a lump sum award to be commuted to its present value, it uses precisely these terms in other sections of the Act as, for example, in G.S. 97-40: “Subject to the provisions of G.S. 97-38, if the deceased employee leaves neither whole nor partial dependents, then the compensation which would be payable under G.S. 97-38 to whole dependents shall be commuted to its present value and paid in a lump sum .... ” Moreover, in 1963 the Legislature changed the language of G.S. 97-44 from a lump sum which shall be fixed by the Commission, but in no case to exceed the “commutable” value of the future installments to the “uncommuted” value of those installments. In so doing the Legislature expressed its intention that the maximum amount of the lump sum under G.S. 97-44 is not its commuted value or its commutable value but rather its uncommuted value.
The award of the Industrial Commission is
Affirmed.
Judges Arnold and Wells concur.